Citation Nr: 0010593	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a low 
back disability.  

4.  Entitlement to an increased evaluation for a service-
connected left knee disability.  

5.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30 from November 5, 
1993 to January 31, 1994 for left knee arthroscopy and 
lateral release.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1966.  

In 1966, the veteran commenced a claim of entitlement to 
service connection for a back condition, and the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut denied the claim in April 1967.  Since that time, 
the veteran applied to reopen the claim, but the RO refused 
to reopen the claim.  In a May 1987 decision, the Board of 
Veterans' Appeals (Board) determined that the April 1967 RO 
decision was final, and that new and material evidence had 
not been submitted to warrant reopening the claim.  In May 
1988, the veteran applied to reopen the claim, but the RO 
refused to reopen the claim in July 1988.  Notice of the 
refusal to reopen the claim and information concerning the 
veteran's appellate rights were provided in a July 1988 
letter.  Appellate action was not initiated, therefore the 
decision became final.  In 1993, the veteran filed an 
application to reopen his claim.  

In a March 1994 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of service connection for a low back disability.  
In that same decision, the RO denied the claims for an 
increased rating for a service-connected left knee 
disability, and service connection for right knee and 
bilateral hip disabilities as secondary to the service-
connected left knee disability.  The RO also determined that 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 had been established from November 5, 1993 through 
December 31, 1993.  A notice of disagreement was received in 
April 1994.  A statement of the case was issued in August 
1994.  A substantive appeal, including the veteran's request 
for a personal hearing, was received in October 1994.  

In November 1994, the veteran appeared and testified before a 
hearing officer at the RO.  In a March 1996 decision, the 
hearing officer determined that the veteran was entitled to 
an extension of the temporary total evaluation through 
January 31, 1994.  


FINDINGS OF FACT

1.  There is no competent evidence of record which 
establishes the incurrence of a right knee disability during 
service, or nexus between current diagnosis of right knee 
chondromalacia patella and the veteran's service-connected 
left knee disability. 

2.  There is no competent evidence of record which 
establishes the incurrence of a bilateral hip disability 
during service, or nexus between the current diagnosis of 
degenerative joint disease of both hips and the veteran's 
service-connected left knee disability. 

3.  In an unappealed decision of July 1988, the RO refused to 
reopen the claim of entitlement to service connection for a 
low back disability on the basis that new and material 
evidence had not been submitted.

4.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in July 1988 is cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

5.  In November 1993, the veteran underwent a left knee 
arthroscopy and lateral release. 

6.  By rating decision of March 1994, the RO determined that 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 had been established from November 5, 1993 through 
December 31, 1993, and later in March 1996, the hearing 
officer determined that the veteran was entitled to an 
extension through January 31, 1994. 

7.  The veteran did not have severe postoperative residuals 
such as incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, beyond January 31, 1994. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2. The veteran has not submitted a well-grounded claim of 
service connection for a bilateral hip disability.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  The RO's refusal to reopen the claim of entitlement to 
service connection for a low back disability in July 1988 is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (1999).

4.  The criteria for an extension of a temporary total 
disability rating based on convalescence for a period from 
November 5, 1993 to January 31, 1994 for left knee 
arthroscopy and lateral release have not been met.  38 C.F.R. 
§ 4.30 (1999). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disability and a 
Bilateral Hip Disability

Factual Background

At the time of his enlistment examination in August 1962, the 
lower extremities were normal.  Problems with the knees or 
hips were not noted in the medical history report, but he did 
note that he had problems with cramps in his legs.  In March 
1963, the veteran complained of right hand and right knee 
pain caused by a fall.  The examiner observed a scratch on 
the knee, and did not see any swelling.  A hot soak was 
recommended for the knee, as well as a dressing for the 
scratch.  The lower extremities were noted to be normal at 
the time of the discharge examination in October 1966.  It 
was reported that there was a CS of the right leg.  

VA physical therapy records from the 1980's reflect a 
complaint of bilateral knee pain, and it was mentioned that 
the veteran may benefit from a lift on the left due to a leg 
length discrepancy.  Also, findings with regard to the left 
knee were recorded.  Further discussion of the leg length 
discrepancy appears in VA examination reports of August 1986, 
October 1988, and April 1991, as well as in the treatment 
records.  A VA examination was conducted in March 1986, and 
evidence of significant bone or soft tissue abnormality was 
not found on the x-rays.  

VA records show that in July 1990, the veteran complained of 
bilateral knee pain, and a diagnosis of bilateral 
patellofemoral syndrome was made.  The x-rays did not reveal 
any bony abnormality.  Changes were not seen on the x-rays 
taken that November.  An impression of bilateral 
chondromalacia patella is noted in a March 1992 treatment 
report.  When seen in February 1993, the veteran complained 
of problems with both knees and his right hip.  The examiner 
noted an impression of status post chondromalacia patella, as 
well as the history of the left knee shrapnel wound injury. 

A VA examination was conducted in October 1993.  The veteran 
reported a five-year history of recurrent pain, popping and 
swelling of the right knee.  He had not injured the right 
knee or received treatment for the problem.  The examiner 
pointed out that x-rays of both knees in 1992 and 1993 were 
negative, and concluded that there was no evidence of disease 
of the right knee.  The examiner commented that the veteran 
had various complaints involving the left knee, hips and 
back, which did not require any surgery and that they should 
be treated with the usual physiotherapy modalities and 
analgesics when required.  The examiner determined that the 
arthritis of the hips was very mild and early, and did not 
require any special medication.  His prognosis was guarded.  
X-rays of both hips were within normal limits.  Bilateral 
anterior knee pain was noted in treatment records dated in 
February 1994.  

In November 1994, the veteran testified that when he was 
undergoing physical therapy, he was told that except for the 
shrapnel wound, the right knee had the same patella tracking 
problems that were on the left.  He also made mention of the 
leg length discrepancy.  He testified that his hips were 
sore.  

The records include a February 1995 request for a brace due 
to right knee patella subluxation.  When he was treated for 
PTSD in May 1995, there was a reference to degenerative joint 
disease of the hips.  

Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
disabilities of the right knee and both hips.  There must be 
more than a mere allegation; a claimant must submit evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If he has not, his appeal must fail and there is no 
duty to assist him in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as his 
personal hearing testimony of November 1994.  

In this case, the first requirement for a well-grounded claim 
has been met with regard to the issues of service connection 
for a right knee disability and a bilateral hip disability.  
As discussed, the medical evidence of record reflects 
diagnoses of degenerative joint disease of the hips and 
bilateral chondromalacia patella.  

Clearly, the service medical records document an injury to 
the right knee in 1963.  However, the separation examination 
was negative with regard to any knee disabilities, and an 
ongoing right knee problem was not noted in the remainder of 
the service medical records.  Furthermore, the records are 
silent regarding injuries to the hips or a chronic condition 
affecting the hips.  Also, the first recorded reference to 
degenerative joint disease of the hips appears in the records 
many years after the veteran's separation from service, and 
there are no medical opinions of record indicating a 
relationship to the veteran's service or that the condition 
became manifest within one year after the veteran's 
separation from service.  Overall, the evidence of record 
does not demonstrate that the current right knee and 
bilateral hip conditions were incurred during the veteran's 
active service.  

In this case, the veteran argues that these conditions were 
caused by his service-connected left knee disability.  
Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the evidence of record does not include medical 
opinions that the problems with the right knee and both hips 
are due to the service-connected left knee disability.  The 
only evidence in support of this argument consists of the 
veteran's assertions.  In this regard, the Board points out 
that the assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the veteran's assertions, standing alone, 
do not constitute competent medical evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his right knee and 
bilateral hip disabilities to his service or the service-
connected left knee disability.  

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for a Low 
Back Disability

The service medical records show that the veteran was treated 
for low back pain in June 1963.  He was also treated in 
November 1963.  The spine was normal at the time of his 
separation examination in October 1966.  

In a January 1967 report, Dr. Gerald I. Pitegoff reported 
that the veteran was seen for a backache of 12 days duration.  
The backache started in the left shoulder and migrated to the 
lower back.  The examiner reported diagnoses of anxiety state 
and question renal calculus.  

The veteran's initial claim for a back condition was denied 
in April 1967 by the RO on the basis that he failed to report 
for an examination.  Since the examination was not conducted, 
it was not possible to obtain verification of a back 
condition that might have been related to incidents during 
service or complaints of low back pain in 1963.  It was also 
noted that the examination was necessary for the purpose of 
ruling out the questionable renal calculus.  

VA records show that the veteran complained of back pain in 
1968, and that he was diagnosed with acute and chronic back 
strain.  He denied any specific injury to the low back, and 
it was noted that he was a construction worker and engaged in 
heavy lifting.  

VA records also show that in 1985 and 1986, the veteran was 
treated for lumbosacral pain with radiculopathy.  A lumbar 
spine series taken in April 1985 was normal, and 
abnormalities were not noted on a CT scan performed that 
June.  An EMG conducted in June 1985 revealed mild irritation 
on the right L5 S1 root distribution.  There was no evidence 
of denervation and there was a suggestion of irritation on 
the left L5 S1 distribution.  When he was seen in July 1985, 
it was mentioned that the veteran reported a history of an 
initial back injury during service and another injury during 
a basketball game in 1979.  

In February 1986, the veteran underwent a lumbar myelogram.  
A history of low back pain since March 1985 was noted.  
Further notations show that the veteran indicated a history 
of chronic intermittent back pain since 1963, and that there 
was no history of trauma.  

Of record is a February 1986 letter from Dr. Jay Krompinger, 
who reported that he had been treating the veteran for five 
months for his low back, as well as right and occasional low 
back radicular symptoms. 

A VA examination was conducted in March 1986.  X-rays of the 
lumbar spine did not reveal any significant spinal 
abnormality.  At that time, the veteran recited the history 
of his back problems, and the examiner indicated in the 
report that the records related to the back were not 
available.  The examiner reported a diagnosis of recurrent 
back pain, and mentioned that the veteran considered it to be 
service-connected.  The examiner added that an examination of 
the back had not been requested and that the findings were 
fairly negative.  

In an April 1986 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of service connection for a back condition.  The 
veteran appealed that decision.  

In July 1986, the veteran testified that his problems with 
the low back started in service and that they continued since 
that time.  Regarding the examination that he missed in 1967, 
the veteran explained that at that time he had just started a 
new job and did not want to lose it.  Regarding the reference 
to the job related injury in the 1968 records, the veteran 
indicated that he did not do any heavy lifting when working 
as a laborer.  While he was in Florida, he went into the 
hospital for treatment.  Initially, he went to a chiropractor 
and at another time he went to the company physician.  

VA examinations were conducted in August and October 1986.  
In August 1986, the examiner commented on the veteran's leg 
length discrepancy, but did not offer any commentary 
regarding the back.  Therefore, another examination was 
conducted in October.  At that time, the examiner reported an 
impression of chronic lumbar strain.  

In a May 1987 decision, the Board determined that the April 
1967 RO decision was final, and that new and material 
evidence had not been submitted to warrant reopening the 
claim.  In May 1988, the veteran applied to reopen the claim.  
However in July 1988, the RO refused to reopen the claim.  
Appellate action was not initiated, therefore the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record since the 
RO refused to reopen the claim in July 1988.  

VA records show that the veteran was treated for his low back 
complaints in 1993 and 1994, and there are references to 
chronic back pain in records dated in 1995 and 1996.  In 
March 1993, he was admitted to a VA facility and underwent an 
EMG and a CT scan.  The EMG revealed right L1 2 3 4 5 S, and 
left L3 and L5 radiculopathies.  Due to concentration of 
denervation potentials in paraspinal muscles rather than limb 
muscles, metastatic lesions to above levels of radiculopathy 
were suggested, and it was noted that a bone scan may be 
indicated.  The EMG also revealed the involvement of multiple 
levels of bilateral paraspinal muscles from L1 distally.  It 
was further mentioned that compressing lesion at T12 or L1, 
or multiple levels of lumbar spinal cord above L5-5 level 
should be ruled out by CT scan, MRI and/or myelogram.  The CT 
of the lumbar spine revealed a prominent central disk bulge 
at L4-5.  Also, there was a large central, but predominantly 
right-sided disk herniation at L5-S1 with compression of the 
L5 nerve root.  Significant facet joint disease was present.  

A VA examination was conducted in October 1993.  The veteran 
reported that he injured his back during service when he 
struck a pole when playing a basketball game.  He was treated 
at an aid station and was not given a profile.  During the 
remainder of his duty, he experienced recurrent low back pain 
with radiation into the right hip.  The examiner reported an 
impression of lumbosacral strain, manifested by recurrent 
pain and limitation of motion and report of herniated nucleus 
pulposus.  The examiner commented that the veteran had 
various complaints involving the left knee, hips and back, 
which did not require any surgery and that they should be 
treated with the usual physiotherapy modalities and 
analgesics when required.

In November 1994, the veteran testified that he has a 
herniated disc which causes his right ankle to swell.  He 
stated that in 1993, he was using Canadian crutches and the 
physicians informed him that the problems with the back and 
hips were related to the left knee.  The veteran's 
representative pointed out that the veteran was treated on 
two occasions during service in 1963, and that he sought 
treatment for a back condition soon after his discharge from 
service in 1966.  

The evidence of record also includes a determination made by 
the Social Security Administration (SSA) regarding disability 
benefits.  In the November 1996 favorable decision, SSA 
pointed to the veteran's post-traumatic stress disorder and 
chronic low back pain as reasons for his impairment.  

In this case, the evidence is only new in the sense that the 
records related to treatment of a low back condition are 
dated after those considered and reviewed when the RO refused 
to reopen the claim in 1988.  However, the evidence is 
essentially the same as that considered before 1988 because 
the record remains void of medical opinions linking any post-
service low back problems to the treatment of low back pain 
during service in 1963.  Therefore, the evidence is not new 
and material.  Thus, the claim is not reopened. 

Extension of a Temporary Total Disability Rating Under 
38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30 (1999), total ratings will be assigned 
if treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence, or 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches.  Extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made for periods of 
convalescence based on surgery.  38 C.F.R. § 4.30(b)(1) 
(1999).  As stated, initially the RO determined that 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 had been established from November 5, 1993 through 
December 31, 1993, and later in March 1996, the hearing 
officer determined that the veteran was entitled to an 
extension through January 31, 1994 in accordance with 
38 C.F.R. § 4.30.  

In this case, the veteran underwent arthroscopy and lateral 
release in November 1993 for his service-connected left knee 
disability.  When he was seen on December 29, 1993, the 
veteran reported that the knee felt stronger, but that he 
still had pain at certain times and swelling.  The examiner 
reported the veteran had done well and met the initial goals.  
Two more visits and exercises were recommended.  The examiner 
also referred to scar tissue massage.  

The veteran was seen on February 4, 1994 with complaints of 
bilateral anterior knee pain.  It was noted that he was 
status post arthroscopy which was apparently normal.  A CT 
scan read as negative, but it did show a mild patellar tilt 
bilaterally.  The knees demonstrated a full range of motion, 
no effusion, no instability, and positive patellar tilt 
bilaterally.  The examiner diagnosed bilateral anterior knee 
pain and mentioned that the option of surgery had been 
discussed with the veteran.  However, the veteran expressed 
his wish to continue with conservative therapy and exercises.  
A follow-up visit was to occur in one year.  During a 
neurological examination on April 21, 1994, it was noted that 
he had the left knee surgery and that he was wearing a brace 
on that knee.  It was also noted that he was not using a 
cane.  

In November 1994, the veteran testified that the February 4, 
1994 visit was the last time he was seen at that facility.  
He also mentioned that he was undergoing physical therapy at 
that time, and that he was using crutches or a cane until 
April 1994.  He further noted that April or May 1994 was the 
first time that he started to work on his own.  

In this case, the Board does not doubt that there are further 
features of his disability to be evaluated, but the evidence 
does not demonstrate that an extension of total benefits 
beyond January 31, 1994 based on convalescence is warranted.  
Based on the follow-up examination notations, there are not 
any indications that the veteran's surgical wounds did not 
heal.  Given the reference to scar tissue massage in December 
1993, it is reasonable to conclude that the wound healed.  

The evidence is clear with respect to the veteran's use of a 
knee brace, crutches and a cane after his surgery.  However, 
a longitudinal review of the record does not show that any 
immobilization of the joint extended beyond January 31, 1994.  
There is the reference to a knee brace in April 1994, but 
records dated prior to that visit indicate that the veteran 
was making progress, particularly since the examiner only 
felt that two more visits were necessary when he was seen in 
December 1993.  Also, a year was the recommended period of 
time for a follow-up examination when he was seen in February 
1994. 

Although the veteran was not able to return to work until 
April or May 1994, the evidence does not demonstrate that 
there was the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches.  
References to the continued use of crutches or a cane do not 
appear in the follow-up records dated in December 1993 and 
February 1994, and the commentary in these reports indicates 
that the veteran was making progress.  As discussed, in 
December 1993 the examiner determined that the veteran had 
done well, and met the initial goals.  At that point, only 
two more visits were recommended.  Therefore, the references 
to the veteran's inability to return to work may be a basis 
of further rating evaluation, but they do not indicate 
prolonged convalescence from surgery.  

Likewise, the provisions of 38 U.S.C.A. § 5107(b) (West 1991) 
are not for application in this case, as the Board has 
determined that an approximate balance of negative and 
positive evidence has not been presented.  Overall, the 
evidence does not show that the period of convalescence 
should be extended from the period between November 5, 1993 
through January 31, 1994. 


ORDER

The claim of entitlement to service connection for a right 
knee disability is not well grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a 
bilateral hip disability is not well grounded, and the appeal 
is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a low back 
disability, and the appeal is denied.  

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 from November 5, 1993 through January 
31, 1994 for left knee arthroscopy and lateral release, has 
not been established, and the appeal is denied. 


REMAND

Entitlement to an Increased Rating for a Service-Connected 
Left Knee Disability

The Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

Service connection is currently in effect for status post 
shrapnel wound of the left knee with arthroscopy, rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Diagnostic Code 5257 
contemplates other impairment of the knee, such as recurrent 
subluxation or lateral instability. 

gability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Here, a review of the claims folder indicates that the last 
VA examination was conducted in October 1993, prior to the 
Court's decision in DeLuca.  Therefore, those particular 
considerations have not been addressed.  Under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

If there are any current VA and private treatment records 
related to the veteran's service-connected left knee 
disability, they should be secured and associated with the 
claims folder.  Private treatment records should be secured 
upon the appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should secure any current VA 
and non-VA treatment records related to 
the veteran's service-connected left knee 
disability.  Non-VA treatment records 
should be secured upon the appropriate 
release.  Once obtained, the records 
should be associated with the claims 
folder.

2.  Once the above action has been 
accomplished, the veteran should be 
afforded a VA joint examination to 
determine the nature and severity of his 
service-connected left knee disability.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the left knee.  It should be determined 
if the left knee demonstrate instability 
or subluxation.  All findings should be 
reported.  The orthopedic examiner should 
also be asked to determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The joint examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected left knee disability 
and distinguish those manifestations from 
any coexisting nonservice-connected 
disabilities.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should adjudicate the claim 
of entitlement to an increased rating 
for a left knee disability in light of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


- 20 -


